PELHAM, J.
The appeal in this case is before us on the record. The judgment entry shows the defendant was arraigned on an indictment charging him with an assault with intent to murder, to which he pleaded not guilty. The jury before whom the defendant was *64tried found Mm guilty, and fixed his fine at $125. This was a finding by tlie jury of tlie guilt of the defendant of an assault and battery, and an acquittal of the higher grade of offense included in the indictment. The court upon this verdict entered a judgment ascertaining the defendant guilty of an assault with intent to murder, but did not impose a sentence. The defendant confessed judgment for the fine assessed by the jury ana costs of the prosecution.
Tlie judgment rendered by the court is a legal judgment, in the sense that it is within the jurisdiction of the court and. as referable to the indictment; but the grade of guilt pronounced is unauthorized by the verdict of the jury. It is plain enough, from the indictment, verdict, and confession of judgment, that the judgment of guilt pronounced by the court is only erroneous, in not adjudging the defendant guilty of an assault and battery, to correspond with the jury’s finding of guilt; and as a judgment of conviction has been entered, and the fine and costs confessed, the erroneous ascertainment of the grade of guilt found by the judgment will be here corrected, and, as corrected, the judgment will be affirmed.
Corrected and affirmed.